Citation Nr: 1524104	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee degenerative joint disease with shin splints.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative joint disease with shin splints.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left ankle degenerative joint disease.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The Veteran testified at the July 2014 Board hearing that his service-connected disabilities have a substantial impact on his ability to work.  He indicated that his service-connected disabilities, as well as, his depression results in him being unable to obtain employment.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The issue of entitlement to service connection for depression to include as secondary to his service-connected disabilities has been raised by the record in the July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the July 2014 Board hearing that his service-connected bilateral knee and ankle disabilities have become worse.  See Hearing Transcript at 19.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be provided with another VA examination to determine the current severity of his bilateral knee and ankle disabilities.

Testimony at the July 2014 Board hearing indicates that the Veteran has sought Social Security disability benefits.  See Hearing Transcript at 4 and 8.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Thus, a remand is to obtain any SSA disability determination and medical records associated with the determination. 

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Veteran should be provided with a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond.  

2. After obtaining the appropriate consent from the Veteran, obtain and associate with the claims file any outstanding private treatment records at Maine Health Partners or any other treatment records adequately identified by the Veteran with respect to the disabilities on appeal.  All attempts to secure this evidence must be documented in the claims file.

3. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

4. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral ankle and knee disabilities.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the bilateral knees and ankles, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the knee and ankles are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

5. After completing the above development and associating any additional records with the claims file and adjudicating the referred issue of entitlement to service connection for depression, schedule the Veteran for a VA examination or examinations to determine if the Veteran's service-connected disabilities result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities. 

Based on the examinations and review of the claims file, the appropriate medical expert must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (physical as well as any psychological disabilities that may be granted) consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why he or she believes the Veteran is or is not employable.

6. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


